DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2021 has been entered.
 Response to Amendment
The amendments filed 7/22/2021 have been accepted. Claims 1, 2, 4-14, and 16-20 are still pending. Claims 1, 4-8, 14, and 16-20 are amended. Claims 3 and 15 have been canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tremaine (US PGPub 2011/0087834) in view of Gu et al. (US PGPub 2012/0054422, hereafter referred to as Gu).
Regarding claim 1, Tremaine teaches a system, comprising: a processor chip, a first memory chip in a string of memory chips of a memory, a second memory chip in the string of memory chips, and a third memory chip in the string of memory chips (Fig. 1 and 2 and Paragraphs [0028] and [0032], shows processor 102 and show a cache memory and main memory where the main memory is composed of two different kinds of memory), wherein the second memory chip is directly wired to the third memory chip and is configured to interact directly with the third memory chip (Fig. 2 and 3 and Paragraph [0032] and [0038], show and state that the two memories are directly connected to each other), wherein the first memory chip comprises a cache for the second memory chip (Paragraph [0028], states that the cache does act as a cache for the main memory which is made up of the volatile memory (second memory) which is shown in Paragraph [0032] and Fig. 2 to act as the intermediary between the high density memory (third memory) and the rest of the system meaning data that is cached in the cache 123 would come from the volatile memory), and wherein the second memory chip comprises a buffer for the third memory chip (Paragraph [0032] and Fig. 2, show and describe the queue that can be present in the volatile memory that is used to buffer data to and from the high density memory), wherein the processor chip is directly wired to the first memory chip and is configured to interact directly with the first memory chip (Fig. 1 and Paragraph [0028], shows processor 102 and states the cache 123 (first memory) may be connected or included in the processor), wherein a memory chip comprises an array of memory units of a first type, and wherein a (Paragraph [0026], states that the volatile memory and high density memory can be DRAM and flash memory respectively. Fig. 2 and Paragraph [0032] shows that the two different memories can be located in the same package. Alternately, Fig. 2 and Paragraph [0032] show that the volatile memory (which can be DRAM and made of an array of units) is divided up into different sections which includes a workspace (first type of memory units) and a queue (second type of memory units). This alternative interpretation can be used as “memory units of a ____ type” is never explicitly defined). Since Tremaine teaches a first memory that can be used as a cache as well as a memory chip made up of arrays of memory units of a particular type it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the memory type of the cache memory to be a memory that is different from the to obtain the predictable result of wherein the first memory chip comprises an array of memory units of a first type, and wherein the cache is of a second type of memory units, the first type and the second type being different. Tremaine does not explicitly teach a memory controller chip and wherein the first memory chip is directly wired to the second memory chip and is configured to interact directly with the second memory chip.
Gu teaches a memory controller chip wired to a memory chip (Fig. 1 and Paragraph [0023], show memory controllers 132 and 134 which are connected to the external memories as well as the caches via the interconnect 130), wherein the first memory chip is directly wired to the second memory chip and is configured to interact directly with the second memory chip (Fig. 1, 4, and 5 and Paragraphs [0023] and [0031]-[0033], show various architectures where three caches L1, L2, and L3 are directly connected not only to the cache below it but also certain caches can be directly connected to the external memory). Since both Tremaine and Gu teach multiple memories and processors that are directly connected to each other it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the arrangement of memories and processor of Tremaine for those of Gu to obtain the predictable result of a memory controller chip directly connected to the first memory and having the first memory chip also directly wired to the second memory chip and is configured to interact directly with the second memory chip.
Regarding claim 2, Tremaine and Gu teach all the limitations of claim 1. Tremaine further teaches wherein the second memory chip comprises logical-to- physical mapping for the third memory chip (Paragraph [0032]-[0033] and [0040]-[0041], describe the directory that is stored in the volatile memory that maps the volatile memory addresses to the high-density memory addresses. While it is technically not called a logical-to-physical mapping it is equivalent in that it is a mapping of the third memory chip and used to identify desired data to be read or written)
Regarding claim 11, Tremaine and Gu teach all the limitations of claim 1. Gu further teaches wherein the first memory chip and a dynamic random-access memory (DRAM) chip (Fig. 1, 4, and 5 and Paragraphs [0023], show the caches (first memory). Paragraph [0019], shows the use of DRAM). Since Tremaine and Gu teach both a first memory chip and the use of a DRAM chip it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the DRAM to be used as the first memory to obtain the predictable result of the first memory chip and a dynamic random-access memory (DRAM) chip (as neither reference actually specifies what memory type is being used for the cache).
Regarding claim 14, claim 14 is the system claim associated with claims 1 and 2. Since Tremaine and Gu teach all the limitations of claims 1 and 2, they also teach all the limitations of claim 14; therefore the rejection to claims 1 and 2 also apply to claim 14.

Claims 4, 5, 7, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tremaine and Gu as applied to claims 1 and 15 above, and further in view of Byun et al. (US PGPub 2019/0278518, hereafter referred to as Byun).
Regarding claim 4, Tremaine and Gu teach all the limitations of claim 2. Tremaine and Gu do not teach wherein the memory controller chip is a system on a chip (SoC).
Byun teaches wherein the controller chip is a system on a chip (SoC) (Paragraph [0180], states that the processor may be provided as a system on chip (SoC)). Since both Tremaine/Gu and Byun teach the use of a processor chip it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the processor of Tremaine and Gu with that of Byun to obtain the predictable result of wherein the memory controller chip is a system on a chip (SoC).
Regarding claim 5, Tremaine and Gu teach all the limitations of claim 2. Tremaine further teaches configuring the cache for the second memory chip (Fig. 1 and 2 and Paragraphs [0028] and [0032], show a cache memory that is used for caching data from the second memory (as explained in the rejection to claim 1), but does not explicitly state what sets up the caches or the configuration for the volatile memory (second memory)). Tremaine and Gu do not teach wherein the memory controller chip is configured to configure the cache for the second memory chip.
Byun teaches wherein the controller chip is configured to configure the cache for use (Paragraphs [0067], [0108], and [0144], state that the controller (processor) can allocate memory regions to be queues (configuring caches)). Since both Tremaine/Gu and Byun teach configuring memory it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art references according to known methods by modifying the teachings of Tremaine and Gu to have the memory controller be the one to configure the various memory components as taught in Byun to obtain the predictable result of wherein the memory controller chip is configured to configure the cache for the second memory chip (as Tremaine and 
Regarding claim 7, Tremaine and Gu teach all the limitations of claim 2. Tremaine further teaches configure the buffer for the third memory chip and the logical-to-physical mapping for the third memory chip (Paragraph [0032] and Fig. 2 and Paragraph [0032]-[0033] and [0040]-[0041], as stated in the rejections to claims 1 and 2, these parts have to be configured by something, but it is not explicitly stated what performs the setup). Tremaine and Gu do not teach wherein the memory controller chip is configured to configure the buffer for the third memory chip and the logical-to-physical mapping for the third memory chip.
Byun teaches wherein the controller chip is configured to configure the memories for use (Paragraphs [0067], [0108], and [0144], state that the controller (processor) can allocate memory regions to be queues (configuring the memories)). Since both Tremaine/Gu and Byun teach configuring memory it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art references according to known methods by modifying the teachings of Tremaine and Gu to have the memory controller be the one to configure the various memory components as taught in Byun to obtain the predictable result of wherein the memory controller
Regarding claims 16 and 17, claims 16 and 17 are the system claims associated with claims 4 and 5. Since Tremaine, Gu, and Byun teach all the limitations of claims 4 and 5, they also teach all the limitations of claims 16 and 17; therefore the rejection to claims 4 and 5 also apply to claims 16 and 17.
Regarding claim 20, claim 20 is the system claim associated with claims 1, 3, and 5. Since Tremaine, Gu, and Byun teach all the limitations of claims 1, 3, and 5, they also teach all the limitations of claim 20; therefore the rejection to claims 1, 3, and 5 also apply to claim 20.

Claims 6, 8, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tremaine, Gu, and Byun as applied to claims 5, 7, 15, and 17 above, and further in view of Cammarota et al. (US PGPub 2017/0017576, hereafter referred to as Cammarota).
Regarding claim 6, Tremaine, Gu, and Byun teach all the limitations of claim 5. Byun further teaches wherein the controller chip is configured to: configure locations and the sizes of the cache and-- 22 --Patent ApplicationAttorney Docket No. 120426-323900/US configure cache policy parameters (Paragraphs [0067], [0108], and [0144], as stated in the rejection to claim 5). Gu further teaches a memory controller (Paragraph [0023], as stated in the rejection to claim 1). Tremaine, Gu, and Byun do not teach doing this by writing the corresponding data into the first memory chip.
Cammarota teaches writing configuration data to a memory chip (Paragraph [0040] and [0043], states that the memory 16 and storage component 24 can store cache memory configuration parameters meaning that the parameters had to be written to the memory to be stored). Since both memory controller write the configuration parameters for the various memory configurations to the first memory as taught in Cammarota to obtain the predictable result of wherein the memory controller chip is configured to: configure locations and the sizes of the cache by writing corresponding data into the first memory chip and-- 22 --Patent ApplicationAttorney Docket No. 120426-323900/US configure cache policy parameters by writing corresponding data into the first memory chip.
Regarding claim 8, Tremaine, Gu, and Byun teach all the limitations of claim 7. Tremaine further teaches configure locations and sizes of the buffer and configure locations and the sizes of the logical-to-physical mapping (Paragraph [0032] and Fig. 2 and Paragraph [0032]-[0033] and [0040]-[0041], as stated in the rejections not claims 1 and 2). Tremaine, Gu, and Byun do not teach doing this by writing the corresponding data into the first memory chip.
Cammarota teaches writing configuration data to a memory chip (Paragraph [0040] and [0043], states that the memory 16 and storage component 24 can store cache memory configuration parameters meaning that the parameters had to be written to the memory to be stored). Since both Tremaine/Gu/Byun and Cammarota teach the use of cache configuration parameters it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements memory controller write the configuration parameters for the various memory configurations to the first memory as taught in Cammarota to obtain the predictable result of wherein the memory controller chip is configured to: configure locations and sizes of the buffer by writing corresponding data into the first memory chip and configure locations and the sizes of the logical-to-physical mapping by writing corresponding data into the first memory chip.
Regarding claims 18 and 19, claims 18 and 19 are the system claims associated with claims 6 and 8. Since Tremaine, Gu, Byun, and Cammarota teach all the limitations of claims 6 and 8, they also teach all the limitations of claims 18 and 19; therefore the rejections to claims 6 and 8 also apply to claims 18 and 19.

Claims 9, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tremaine and Gu as applied to claims 1 and 11 above, and further in view of Boyd et al. (US PGPub 2019/0303300, hereafter referred to as Boyd).
Regarding claim 9, Tremaine and Gu teach all the limitations of claim 1. Tremaine and Gu do not teach wherein the third memory chip has a lowest memory bandwidth of the memory chips in the string of memory chips.
Boyd teaches wherein the third memory chip has a lowest memory bandwidth of the memory chips in the string of memory chips (Paragraph [0020], states that the system can utilize a memory system where the closer (near) memory will have higher bandwidth and the farther memory has lower bandwidth). Since both Tremaine/Gu and Boyd teach the use of a memory 
Regarding claim 10, Tremaine, Gu, and Boyd teach all the limitations of claim 9. Boyd further teaches wherein the first memory chip has a highest memory bandwidth of the chips in the string, and wherein the second memory chip has a next highest memory bandwidth of the memory chips in the string of memory chips (Paragraph [0020], as stated in the rejection to claim 9, states that a multi-tiered memory system can have the near memory have the higher bandwidth and the far memory have the lower bandwidth. While an example of only two tiers are given one of ordinary skill in the art would recognize that the addition of more tiers in the same manner would result in an increase of bandwidth as one moves higher up the tiers). The combination of and reason for combining are the same as those given in claim 9.
Regarding claim 12, Tremaine and Gu teach all the limitations of claim 11. Tremaine and Gu do not teach wherein the second memory chip is a non-volatile random- access memory (NVRAM) chip. 
Boyd teaches wherein the second memory chip is a non-volatile random- access memory (NVRAM) chip (Paragraph [0023] and [0027], describe the use of NVRAM as the far memory in conjunction with DRAM as the near memory). Since both Tremaine/Gu and Boyd teach the use of a memory 
Regarding claim 13, Tremaine, Gu, and Boyd teach all the limitations of claim 12. Tremaine further teaches wherein the third memory chip is a flash memory chip (Paragraph [0026], states that the high-density memory can be a flash memory). The combination of and reason for combining are the same as those given in claim 12.
Response to Arguments
Applicant's arguments filed 7/22/2021 have been fully considered but they are not persuasive. The applicant argues that the references do not teach the amended limitations to the independent claims. The examiner respectfully disagrees. While Tremaine does not teach a memory controller chip as the applicant does correctly point out (it only teaches a processor that is directly coupled to the first memory), Gu does teach the use of a memory controller chip (Paragraph [0023]). There are two specifically located in the system of Gu that are used to control the external memories. Since Tremaine teaches a processor chip that is directly coupled to the first memory and Gu teaches the use of a memory controller chip in combination the references do teach the amended limitations of the independent claims and the rejections still hold.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337.  The examiner can normally be reached on Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID YI/Supervisory Patent Examiner, Art Unit 2132